DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 25, 2022 has been entered. Claims 1-22 were cancelled. Claims 23-42 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
Applicant’s request for a telephone interview prior to mailing of an Office action on Pg. 12 of applicant’s remarks, filed August 25, 2022, is acknowledged. However, due to the status of the case, written communication is currently preferred such that the prior art deemed relevant to the claimed invention can be provided without delay and for the applicant to have ample time to review the rejections presented below.

	
Claim Objections
	Claim 24 is objected to since two periods (.) are included at the end of the claim. Each claim is required to end with one period (.).
	Appropriate correction is required.

Claim 28 is objected to since two periods (.) are included at the end of the claim. Each claim is required to end with one period (.).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 24, 26, 28, 29, 33, 34, 35 (as being dependent on claim 34), 36, and 37 (as being dependent on claim 36) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 24 recites “controlling a secondary positioner coupled to the primary positioner to move the second applicator relative to the first applicator in a direction along the axis mutually orthogonal with the XY plane” in lines 10-12. This limitation is indefinite since it is unclear whether “a secondary positioner” is referring to the secondary positioner previously recited in claim 23 that moves the second applicator “along the XY plane”, or a different positioner.
	The limitation will be interpreted as “controlling the secondary positioner coupled to the primary positioner to move the second applicator relative to the first applicator in a direction along the axis mutually orthogonal with the XY plane” in accordance with Applicant’s specification (Spec., para 0039, 0045).

Claim 26 recites “wherein at least one of the first dispense region or the second dispense region is at least partially tilted relative to the axis mutually orthogonal with the XY plan.” The recitation of “at least one” and “or” in the same limitation renders the scope of the limitation unclear as to whether only one dispense region is tilted or both dispense regions may be tilted. See MPEP 2173.05(h).
	The limitation will be interpreted as “wherein at least one of the first dispense region and the second dispense region is at least partially tilted relative to the axis mutually orthogonal with the XY plan” for clarity.

Claim 28 recites “wherein at least one of the first dispense region or the second dispense region is at least partially contoured relative to the axis mutually orthogonal with the XY plan.” The recitation of “at least one” and “or” in the same limitation renders the scope of the limitation unclear as to whether only one dispense region is contoured or both dispense regions may be contoured. See MPEP 2173.05(h).
	The limitation will be interpreted as “wherein at least one of the first dispense region and the second dispense region is at least partially contoured relative to the axis mutually orthogonal with the XY plan” for clarity.

	Claim 29 recites “and wherein the determining a position of the plurality of dispense regions along an axis mutually orthogonal with the XY plane comprises measuring a position with a height sensor” in lines 4-6. It is unclear whether “a position of the plurality of dispense regions along an axis mutually orthogonal with the XY plane” is referring to the determination of the position of the plurality of dispense regions along an axis mutually orthogonal with the XY plane previously recited in claim 23 (Pg. 2, lines 3-4), or a different position. It is unclear whether “measuring a position with a height sensor” is referring to measuring the position of the applicators, dispense regions, or another position.
	The limitation will be interpreted as “and wherein the determining the position of the plurality of dispense regions along an axis mutually orthogonal with the XY plane comprises measuring the position of the plurality of dispense regions with a height sensor” for clarity and in accordance with Applicant’s specification (Spec., para 0051).

	Claim 33 recites “wherein at least one of the first dispense region or the second dispense region is at least partially tilted relative to the axis mutually orthogonal with the XY plan.” The recitation of “at least one” and “or” in the same limitation renders the scope of the limitation unclear as to whether only one dispense region is tilted or both dispense regions may be tilted. See MPEP 2173.05(h).
	The limitation will be interpreted as “wherein at least one of the first dispense region and the second dispense region is at least partially tilted relative to the axis mutually orthogonal with the XY plan” for clarity.

	Claim 34 recites “and simultaneously positioning the second applicator in the XY plane of the plurality of electronic substrates to position the second applicator above a first dispense site at the second dispense region” in lines 6-9. This limitation is confusing since it is unclear whether the second applicator is moved to one or two locations in the positioning step for the second applicator.
	The limitation will be interpreted as “and simultaneously positioning the second applicator in the XY plane of the plurality of electronic substrates 

	Claim 34 recites “controlling a secondary positioner coupled to the primary positioner to move the second applicator relative to the first applicator in a direction along the axis mutually orthogonal with the XY plane” in lines 10-12. This limitation is indefinite since it is unclear whether “a secondary positioner” is referring to the secondary positioner previously recited in claim 23 that moves the second applicator “along the XY plane”, or a different positioner.
	The limitation will be interpreted as “controlling the secondary positioner coupled to the primary positioner to move the second applicator relative to the first applicator in a direction along the axis mutually orthogonal with the XY plane” in accordance with Applicant’s specification (Spec., para 0039, 0045).


Claim 36 recites “and simultaneously positioning the second applicator in the XY plane of the plurality of electronic substrates to position the second applicator above a first dispense site at the fourth dispense region” in lines 6-9. This limitation is confusing since it is unclear whether the second applicator is moved to one or two locations in the positioning step for the second applicator.
The limitation will be interpreted as “and simultaneously positioning the second applicator in the XY plane of the plurality of electronic substrates 









Claim Rejections - 35 USC § 103
Claims 23, 25, 27, 30, 31, 32, 38, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20040134619) in view of Reid (US 20150093498, already of record).

The terms “first”, “second”, “third”, and “fourth” preceding limitations are merely interpreted as placeholders for distinguishing elements or parts and are not considered to connote a timing, sequence, or arrangement. See MPEP 2111.03(I).

	The embodiment disclosed in para [0092] of Kojima is cited in the rejection below. However, other sections of the Kojima reference are cited to describe identical parts of the cited embodiment disclosed in para [0092].

Regarding claim 23, 25, 27, 30, 31, and 32, Kojima teaches a method of dispensing fluid, the method comprising: 
capturing at least one image of two dispense regions provided on an XY plane of electronic substrates (2) via cameras 4D3, 4D4 (para 0019, 0021, 0047, 0092; see for example Fig. 2) (i.e., substrate 2 has a plurality of identical substrates (para 0019) (four identical substrates shown in Fig. 2); and cameras 4D3, 4D4 capture images of different dispense regions since cameras 4D3,4D4 are in different locations (para 0021));
the plurality of dispense regions including first, second, third, and fourth dispense regions, the first dispense region being adjacent to the second dispense region (para 0019; see for example Fig. 2);
determining, based upon the identified alignment marks (reference fiducials), dispense locations at each of the two dispense regions provided on the XY plane of electronic substrates (2) (para 0021, 0056, 0092);
selecting, subsequent to determining the dispense locations at each of the two dispense regions, two (“first and second”) dispense regions (para 0021, 0056, 0092);
dispensing, subsequent to selecting the two dispense regions, first and second fluid patterns at the two dispense regions, respectively (para 0021, 0056, 0092, 0093).

Kojima does not explicitly teach capturing an image and identifying fiducials for each of four dispense locations prior to selecting two (i.e., “first and second” or “third and fourth”) dispense regions and before dispensing operations thereon.
However, Reid ‘498 teaches capturing an image and identifying reference fiducials (implicit of “determine whether the patterns are sufficiently aligned”; see para 0053) prior to selecting dispense regions and before dispensing operations thereon, for the benefit of determining alignment of the patterns and determining whether the proximity of dispense regions permits two applicators (104, 106) to operate without interfering with each other (para 0065, 0067). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process in the embodiment of Kojima to capture images and identify fiducials for each of four dispense locations prior to dispensing thereon, as taught by Reid ‘498, for the benefit of determining alignment of the patterns and determining whether the proximity of adjacent dispense regions permits two applicators to operate without interfering with each other.

Kojima does not explicitly teach determining a position of the two dispense regions along a Z-axis (i.e., an axis mutually orthogonal with the XY plane),
However, Reid ‘498 teaches determining a position of the dispense regions along a Z-axis (i.e., an axis mutually orthogonal with the XY plane), for the benefit of compensating for variations in the vertical position of the top surface (para 0031, 0033). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process in the embodiment of Kojima to determine a position of the dispense regions along the Z-axis, as taught by Reid ‘498, for the benefit of compensating for variations in the vertical position of the top surface.

As mentioned above, Kojima teaches four dispense regions (para 0019; see for example Fig. 2).
Kojima does not explicitly teach whether two of the dispense regions are misaligned relative to each other. Thus, Kojima does not explicitly teach the claimed dispensing step that is carried out when two dispense regions are rotated (i.e., misaligned) relative to each other.
However, Reid ‘498 further teaches:
selecting two dispense regions (102a,b) and assigning first and second applicators (104,106) to the two dispense regions (102a,b), respectively; 
in response to the two dispense regions (102a,b) being rotated (i.e., misaligned) relative to each other, dispensing fluid at one (“first”) of the dispense regions using a first applicator (104) and dispensing fluid at another (“second”) of the dispense regions using a second applicator (106); 
moving the first applicator (104), using a primary positioner (108) and while dispensing fluid from the first applicator (104), in the XY plane of the substrates (102) to form a first fluid pattern at the first dispense region (102a); 
moving the second applicator (106), using the primary positioner (108) and a secondary positioner (114) and while dispensing the fluid from the second applicator (106) simultaneously with the dispensing of the fluid from the first applicator (104), in the XY plane of the substrates (102), and relative to the first applicator (104), to form a second fluid pattern at the second dispense region (102b), wherein the two dispense regions are adjacent to each other (implicit of the proximity between the first and second applicators and capability to perform simultaneous dispensing on the respective dispense regions), wherein the first and second fluid patterns are substantially identical in size and shape (see para 0009), for the benefit of achieving high collective throughput (para 0035, 0046-0048; for motivation see para 0023; see for example Figs. 3-5). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process in the embodiment of Kojima to carry out the claimed selecting, assigning, movement, and dispensing steps to form the first and second fluid patterns, when the dispense regions are misaligned, as taught by Reid ‘498, for the benefit of achieving high collective throughput.

As mentioned above, Kojima teaches four dispense regions (para 0019; see for example Fig. 2).
Kojima does not explicitly teach the claimed dispensing step that is carried out when the two dispense regions are not rotated (i.e., aligned) relative to each other.
However, Reid ‘498 further teaches:
selecting first and second dispense regions (102a,b);
assigning first and second applicators (104,106) to the first and second regions (102a,b); 
in response to the two regions (102a,b) being not rotated (i.e., aligned) relative to each other, dispensing fluid at one (“third”) dispense region using a first applicator (104) and dispensing fluid at another (“fourth”) dispense region using a second applicator (106); 
moving the first applicator (104), using the primary positioner (108) and while dispensing the fluid from the first applicator, above and along the XY plane of the substrates (102) to form the first fluid pattern at the third dispense region (102a) of the substrates (102);
moving the second applicator (106) together with first applicator (104), using the primary positioner (108) while dispensing the fluid form the second applicator (106), without providing relative movement between the first and second applicators (104, 106) by the secondary positioner (114), simultaneously with the dispensing of the fluid from the first applicator (104), in the XY plane of the substrates (102) to form the second fluid pattern at the fourth dispense region (102b), wherein the first and second fluid patterns are substantially identical in size and shape (see para 0009); and
 maintaining a constant dispense gap while moving the first and second applicators (104, 106) along the Z-axis (i.e., axis mutually orthogonal with the XY plane) (para 0031, 0033), for the benefit of achieving high collective throughput (para 0035, 0060, 0062, 0067; for motivation see para 0023; see for example Figs. 3-5). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process in the embodiment of Kojima to carry out the claimed selecting, assigning, movement, and dispensing steps to form the first and second fluid patterns, when the dispense regions are aligned, as taught by Reid ‘498, for the benefit of achieving high collective throughput.

Regarding claims 38, 39, and 40, Kojima does not explicitly teach primary and secondary positioners such that the dispensing step is carried out as mentioned above.
Kojima also does not teach that the primary positioner comprises a carriage.
However, Reid ‘498 further teaches that the first applicator (104) and the second applicator (106) are each operatively coupled to a carriage (110) of the primary positioner (108), the carriage (110) being configured to move both the first applicator (106) and the second applicator (108) in at least one of an X axis direction and a Y axis direction (para 0038; see for example Fig. 3), wherein the first applicator (104) being mounted to the primary positioner (108) and the second applicator (106) being mounted to the secondary positioner (114), wherein the secondary positioner (114) is operatively coupled with and movable relative to the primary positioner (108), for the benefit of achieving dynamic movement of the second applicator (106) if the regions are misaligned (para 0045-0046; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Kojima to incorporate the claimed arrangement of the primary and secondary positioners, in the manner taught by Reid ‘498, for the benefit of achieving dynamic movement of the second applicator if the regions are misaligned.

Claims 24, 26, 28, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20040134619) in view of Reid (US 20150093498, already of record) as applied to claims 23 and 32, and in further view of Hitoshi (JP2003039000, see English translation).
Regarding claims 24, 26, 28, 29, and 33, as mentioned above, Kojima does not explicitly teach whether two of the dispense regions are misaligned relative to each other. Thus, Kojima does not explicitly teach the claimed dispensing step that is carried out when two dispense regions are rotated (i.e., misaligned) relative to each other.
However, Reid ‘498 further teaches:
selecting two dispense regions (102a,b) and assigning first and second applicators (104,106) to the two dispense regions (102a,b), respectively; 
in response to the two dispense regions (102a,b) being rotated (i.e., misaligned) relative to each other, dispensing fluid at one (“first”) of the dispense regions using a first applicator (104) and dispensing fluid at another (“second”) of the dispense regions using a second applicator (106); 
moving the first applicator (104), using a primary positioner (108) and while dispensing fluid from the first applicator (104), in the XY plane of the substrates (102) to form a first fluid pattern at the first dispense region (102a); 
moving the second applicator (106), using the primary positioner (108) and a secondary positioner (114) and while dispensing the fluid from the second applicator (106) simultaneously with the dispensing of the fluid from the first applicator (104), in the XY plane of the substrates (102), and relative to the first applicator (104), to form a second fluid pattern at the second dispense region (102b), wherein the two dispense regions are adjacent to each other (implicit of the proximity between the first and second applicators and capability to perform simultaneous dispensing on the respective dispense regions), wherein the first and second fluid patterns are substantially identical in size and shape (see para 0009), for the benefit of achieving high collective throughput (para 0035, 0046-0048; for motivation see para 0023; see for example Figs. 3-5). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process in the embodiment of Kojima to carry out the claimed selecting, assigning, movement, and dispensing steps to form the first and second fluid patterns, when the dispense regions are misaligned, as taught by Reid ‘498, for the benefit of achieving high collective throughput.

Kojima teaches syringes 4J1, 4J2 (first and second applicators) simultaneously perform dispensing of a pattern linearly (para 0056, 0092, 0093).
The previous art combination above does not explicitly teach controlling the secondary positioner to move the second applicator relative to the first applicator in the vertical direction, while the first applicator is dispensing, when either one of the dispense regions is tilted or contoured relative to the vertical direction, based on measuring the position of the substrate surface with a height sensor.
	However, Hitoshi teaches controlling a table 11 (positioner) to move nozzle 13a (applicator) in a vertical direction while dispensing when a dispense region is tilted or has unevennes (i.e., contoured) relative to the vertical direction based on measuring the position of the substrate surface with distance meters 16 (height sensors), for the benefit of maintaining the tip of nozzle 13 parallel with the substrate surface and amount of coating discharged from the nozzle 13 per unit time can be maintained constant (para 0017-0021, 0024-0028; 0043-0047; see for example Figs. 1, 2, and 8). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the secondary positioner to move the second applicator relative to the first applicator in the vertical direction while the first applicator is dispensing in the previous art combination above based on height sensor measurements, as taught by Hitoshi, for the benefit of maintaining the tip of the second applicator parallel with the substrate surface and amount of coating discharged from the second applicator per unit time can be maintained constant.
The performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious. In re Tatincloux 108 USPQ 125 (CCPA 1955).


Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20040134619) in view of Reid (US 20150093498, already of record) as applied to claim 23, and in further view of Miyata JP 200966583 (see English translation, already of record) and Hitoshi (JP2003039000, see English translation).
	Regarding claims 34 and 35, Kojima teaches syringes 4J1, 4J2 (first and second applicators) simultaneously perform dispensing of a pattern linearly (para 0056, 0092, 0093).
The previous art combination above does not explicitly teach positioning the second applicator simultaneously with the first applicator prior to dispensing at the first and second dispense regions.
However, Miyata teaches positioning the second applicator (12a) simultaneously with the first applicator (11a), prior to dispensing, using a primary positioner (10a) to move together the first and second applicators (11,12); and moving the second applicator (12) relative to the first applicator (11) using the secondary positioner (14), for the benefit of determining the coating order (para 0099-0122; see for example Figs. 7a,b). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position the second applicator simultaneously with the first applicator prior to dispensing in the process of the previous art combination above, as taught by Miyata, for the benefit of determining the coating order.

	As mentioned above, Kojima teaches syringes 4J1, 4J2 (first and second applicators) simultaneously perform dispensing of a pattern linearly (para 0056, 0092, 0093). 
	The previous art combination above does not explicitly teach controlling the secondary positioner to move the second applicator relative to the first applicator in the vertical direction while the first applicator is dispensing.
	However, Hitoshi teaches controlling a table 11 (positioner) to move nozzle 13a (applicator) in a vertical direction while dispensing when a dispense region is tilted relative to the vertical direction, for the benefit of maintaining the tip of nozzle 13 parallel with the substrate surface and amount of coating discharged from the nozzle 13 per unit time can be maintained constant (para 0017-0021, 0024-0028; 0043-0047; see for example Figs. 1, 2, and 8). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the secondary positioner to move the second applicator relative to the first applicator in the vertical direction while the first applicator is dispensing in the previous art combination above, as taught by Hitoshi, for the benefit of maintaining the tip of the second applicator parallel with the substrate surface and amount of coating discharged from the second applicator per unit time can be maintained constant.
The performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious. In re Tatincloux 108 USPQ 125 (CCPA 1955).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20040134619) in view of Reid (US 20150093498, already of record) as applied to claim 23, and in further view of Miyata JP 200966583 (see English translation, already of record).
	Regarding claims 36 and 37, the previous art combination above does not explicitly teach positioning the second applicator simultaneously with the first applicator prior to dispensing at the third and fourth dispense regions.
However, Miyata teaches positioning the second applicator (12a) simultaneously with the first applicator (11a), prior to dispensing, using a primary positioner (10a) to move together the first and second applicators (11,12); and moving the second applicator (12) relative to the first applicator (11) using the secondary positioner (14), for the benefit of determining the coating order (para 0099-0122; see for example Figs. 7a,b). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position the second applicator simultaneously with the first applicator prior to dispensing in the process of the previous art combination above, as taught by Miyata, for the benefit of determining the coating order.
The performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious. In re Tatincloux 108 USPQ 125 (CCPA 1955).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20040134619) in view of Reid (US 20150093498, already of record) as applied to claim 23, and in further view of Shimoda (US 20050056215, already of record).
	Regarding claims 41 and 42, Kojima further teaches that the first and second dispensing units may further dispense lines (para 0093).
	The previous art combination above does not explicitly teach that each of the first and second dispensing units dispense patterns comprising four legs, wherein each leg is drawn in sequence.
	However, Shimoda teaches providing first and second dispensing units for simultaneously drawing first and second rectangular dispense patterns, wherein the leg of each pattern is dispensed, partially or entirely, in sequence, for the benefit of avoiding interference between dispensing units (para 0048-0051; see for example Figs. 5 and 6). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing units in the previous art combination above to dispense patterns comprising four legs, wherein each leg is drawn in sequence, for the benefit of avoiding interference between dispensing units.

Response to Arguments
Applicant's arguments filed August 25, 2022 are not persuasive since applicant has neither identified differences between the previously rejected claims and the new claims, nor explained why the new claims overcome the cited prior art. For example, the applicant has not explained why the limitation “and determining a position of the plurality of dispense regions along an axis mutually orthogonal with the XY plane” in claim 23, lines 2-3, would overcome the prior art cited (e.g., Reid ‘498) in the examiner’s rejection affirmed by the Patent Trial and Appeal Board on June 28, 2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717